Non-interest-bearing certificates of indebtedness issued by the State Highway Board of Georgia under the provisions of the act approved February 26, 1941 (Ga. L. 1941, p. 596), and accounts receivable (1) for paving, due by a county in this State, and (2) a like unpaid balance due by the United States Government for work done and labor and materials furnished in the erection of airports for the United States Army, and held by the citizens of this State, are taxable as property, and are not exempt therefrom as falling within what is known as the instrumentalities rule.
                      No. 14624. NOVEMBER 11, 1943.
A contractor partnership composed of E. Jack Smith, Jack Clark, and R. L. Rivers, residents of Fulton County, Georgia, and W. Corry Smith, a resident of Tennessee, filed a petition against Comer Davis, Reese Perry, and John C. Townley in their capacity as the board of county tax-assessors of Fulton County, and against Guy Moore as tax-receiver, and T. E. Suttles as tax-collector of said county, and sought to enjoin the defendant tax officials from making any assessment against the plaintiff partnership by reason of its ownership of accounts receivable and of certificates of indebtedness described in the petition, for the calendar year 1942; and sought to enjoin the defendants from entering said assessments or from issuing executions based thereon, or from doing anything to force Smith, the contractor, to pay taxes on such accounts receivable and certificates of indebtedness. In the petition it was alleged as follows: Petitioner is in the contracting and construction business, and furnished paving materials to and performed certain work in constructing public highways and United *Page 96 
States air-bases for the State of Georgia, various counties of Georgia, and the United States Government. On January 1, 1942, petitioner held and owned the following accounts due to it by the County of Camden, $1102.14, the State of Georgia, $15,086.84 and the United States Government, $29,831.10. It held and owned certificates of indebtedness amounting to $117,050, issued to it by the Highway Department of Georgia, in accordance with the act of the General Assembly approved February 26, 1941 (Ga. L. 1941, p. 596). The indebtedness owing by Camden County represented an open account for furnishing and laying paving materials on a public highway in that county, commenced and completed within the year 1941, and performed under contract with Camden County. This contract was not in writing, but was orally entered into on or about July 10, 1941, between petitioner and the Board of Commissioners of Camden County, under the terms of which it was agreed that petitioner would construct a public highway in the county, furnishing specified labor and materials, and that Camden County would pay a stated sum therefor. Although said work was done and said materials furnished before January 1, 1942, payment to petitioner was not made until afterward. Accordingly this item of $1102.14, represented an open account receivable, due to petitioner on January 1, 1942. The indebtedness of the State represented an open account due for grading, draining, paving, furnishing paving materials, and constructing public highways in Liberty and Camden counties, which work was commenced and completed within the year 1941, and was performed in accordance with the terms of a contract executed on October 8, 1941, between petitioner and the State Highway Board, a copy of said contract being attached to the petition. The indebtedness of the United States Government represented an open account due for such work and materials used in constructing United States Army Airports at Savannah, which work was performed under contract with the U.S. Government, the amount of this indebtedness, due on January 1, 1942, being $29,831.10, the unpaid balance owed to petitioner on January 1, 1942.
Petitioner alleged, that the certificates of indebtedness referred to evidenced an indebtedness in said amount due to petitioner by the State of Georgia for work done and performed under contract with the State; that the State Highway Department contracted *Page 97 
for such materials by inviting bids from contractors engaged in furnishing such materials, and by awarding contracts to those making the lowest bid; that petitioner was the lowest bidder; that after the delivery of said materials, the State Highway Department, so long as funds were available for such purposes, paid to petitioner monthly for the materials furnished and delivered during the preceding month; that at the time the State Highway Department was indebted to petitioner for such materials in various sums aggregating the principal sum of $117,050.68, the said Highway Department being without funds sufficient to liquidate said indebtedness, thereupon issued to petitioner certificates of indebtedness aggregating said sum, which certificates were issued in accordance with the act of the General Assembly of Georgia, approved February 26, 1941 (Ga. L. 1941, p. 596). Petitioner alleged that said accounts receivable and said certificates of indebtedness are not subject to taxation in Fulton County or the State of Georgia; that the threatened taxation of them would deprive petitioner of his constitutional rights guaranteed to him by the State constitution, art. 1, sec. 1, par. 3, and by the fourteenth amendment to the U.S. constitution; that it would seriously affect the salability of all of petitioner's property, and would greatly annoy petitioner, because said property is actually being used by petitioner in constructing runways and other pavement on United States Army airports.
The defendants demurred to the petition, on the grounds: that no cause of action is set forth; that the petition shows no equity; that it fails to disclose any reason why the accounts receivable and certificates of indebtedness are not subject to tax in Fulton County; that the allegations relating to the unconstitutionality of the threatened assessment and taxation of petitioner's accounts are without merit, for the reason that petitioner shows no legal reason why such assessment and such taxation would deprive it of its property without due process of law; that the allegations seek only an alleged constitutional right by reference only to a clause of the constitution, without setting forth the reason or the basis of said attack, or any facts which disclose lack of due process in the conduct of the defendants; that it appears from the petition that each species of the described property owned by petitioner is property subject to ad valorem tax in Fulton County for the year 1942, and property which the constitution and laws of Georgia require *Page 98 
to be taxed. The defendants demurred specially to those portions of the petition relating to accounts due petitioner by Camden County, the State of Georgia, and the United States Government, and those relating to certificates of indebtedness issued to petitioner by the State Highway Department, and to all portions of the petition relating respectively to indebtedness owing to petitioner by Camden County and by the State of Georgia and by the United States Government, upon the grounds: (a) that said portions of the petition set forth no cause of action, and (b) it affirmatively appears that the respective accounts and the certificates of indebtedness are taxable property, owned on January 1, 1942, by petitioner, and as such subject to tax in Fulton County.
The demurrer was overruled, and the defendants excepted.
Taxation is the rule, and exemption the exception. Athens City Water Works Co. v. Athens, 74 Ga. 413; Pacific Co. v. Johnson, 285 U.S. 480, 491. What is here sought to be taxed are accounts receivable, due by the government of the United States in the one instance, and Camden County in the other, and a certificate of indebtedness issued by the State Highway Board of Georgia by virtue of the act approved February 26, 1941 (Ga. L. 1941, p. 596). Section 5A of that act provides in express terms that, "No acknowledgement, evidence of debt, or chose in action issued by virtue of this act shall bear any interest for the past or future." The indebtedness of the United States government represents an amount due by it for certain work and material used in constructing United States Army airports at Savannah, the account representing an unpaid balance. That due by Camden County represents an open account for services and paving material on a public highway in that county. The certificate of indebtedness issued by the State Highway Board represents money due to the defendant in error by the State highway authorities for work done and materials furnished in the building of roads. Defendant in error was a contractor doing work on several projects out of which these debits grew. It is and was not an officer of the government, the State, or the county. Ordinarily bills receivable and accounts receivable are personal property and subject to be taxed. Code, §§ 92-102, 92-6215. None of the several species of *Page 99 
property in question has been specifically exempted by the constitution of this State nor the statutes passed in conformity therewith. If any of it be exempt, it must be because it falls within what is known as the instrumentalities rule. The first time that rule was mentioned in the decisions of this court was in Penick v. Foster, 129 Ga. 217 (58 S.E. 773, 12 L.R.A. (N.S.) 1159, 12 Ann. Cas. 346), where it was ruled that neither the bonds of the State nor of any of its political subdivisions were subject to be taxed; the precise question being whether bonds issued by a municipality and in the hands of a citizen and resident of this State were taxable by the State and the county. The decision in that case was based on the proposition, that, credit being indispensable to any government, it is necessary to establish the same in order to carry on successfully governmental functions, and that one of the most usual methods of using such credit is by the issue of securities and placing them in the markets of the world for sale. The further argument was that every such loan is made in the exercise of a governmental power and to effectuate a governmental object; and that when a negotiable instrument is issued in order to raise money to effectuate a governmental purpose, the paper issued by it is an instrumentality of government. We have nothing of the kind here. Other courts and text writers, in dealing with the instrumentalities rule, call attention to the fact that if a tax were placed upon these instrumentalities issued by the government, and bearing interest, it would lessen their worth on the market, and to that extent place a burden upon and hamper the government in the exercise of its functions to borrow money, and cause the securities so issued by the government to bring less on the market. See authorities there cited, and others hereinafter mentioned.
None of those considerations are operative in the instant case. It was ruled in City of La Grange v. Whitley, 180 Ga. 805, that a contractor was not exempt from an ordinance imposing an occupation tax because the business conducted by him was that of doing paving under contract with public bodies, and that such status did not give him the position of an agency of government. In James v. Dravo Contracting Co., 302 U.S. 134, it was ruled: "An independent contractor, engaged under his contract with the Government in the construction of locks and dams for the improvement *Page 100 
of navigation, is not an instrumentality of the Government." In Penn Dairies v. Milk Control Commission, 318 U.S. 261
(63 Sup. Ct. 617, 87 L. ed. 748), it was said that "those who contract to furnish supplies or render services to the government are not such agencies and do not perform governmental functions. . . The trend of our decisions is not to extend governmental immunity from State taxation and regulation beyond the national government itself and governmental functions performed by its officers and agents. We have recognized that the constitution presupposes the continued existence of the States functioning in co-ordination with the national government, with authority in the States to lay taxes and to regulate their internal affairs and policy; and that State regulation like State taxation inevitably imposes burdens on the national government of the same kind as those imposed on citizens of the United States within the State's borders." Citing Metcalf v. Mitchell, 269 U.S. 523, 524 (46 Sup. Ct. 172,70 L.ed. 384).
The cases of Indian Territory Illuminating Oil Co. v.
Oklahoma, 240 U.S. 522 (36 Sup. Ct. 453, 60 L. ed. 779), and Gillespie v. Oklahoma, 257 U.S. 501-506 (42 Sup. Ct. 171,66 L. ed. 338), may be distinguished. In the first of these two it was held: "Oil leases of land in Oklahoma made by the Osage tribe of Indians under authority of the acts of February 28, 1891, and March 3, 1905, are under the protection of the Federal Government, and the lessee is a Federal instrumentality, and the State can not, therefore, tax its interest in the leases either directly, or as the leases are represented by the capital stock of the corporation owning them." In the Gillespie case: "The net income derived by a lessee from sales of his share of oil and gas received under leases of restricted Creek and Osage lands, which constitute him in effect an instrumentality used by the United States in fulfilling its duties to the Indians, can not be taxed by a State." The basis of these two decisions rests on the peculiar relationship that the Government of the United States bears to the Indian tribes, which have frequently been referred to as the wards of the Nation, they being directly under the protection of the Federal Government. Nothing in McCulloch v.
Maryland, 4 Wheat. 316, Weston v. Charleston, 2 Pet. 449, Pittman v. Home Owners Loan Cor., 308 U.S. 21, Banks v.
Mayor, 7 Wall. 16, or Federal Land Bank of New Orleans *Page 101 v. Crosland, 261 U.S. 374, is in conflict with the position of the plaintiffs in error that these credits are taxable. The case of People ex rel. Astoria Light c. Co. v. Cantor, 236 N.Y. 417
(141 N.E. 901), has been examined, and we are unable to follow the reasoning therein, or the conclusion reached. It was held that an unpaid balance of a debt owing on account from the United States on a fully performed war contract is not taxable under Greater New York Charter and Tax Law, § 12, as taxation by the State would hinder the exercise of the Federal Government's constitutional powers to borrow money on the credit of the United States, to declare war, and to raise and support armies. The reasoning of the New York court does not satisfy us. The only authorities cited in support of that ruling are McCulloch v.
Maryland, and Banks v. Mayor, supra. Neither of them, in our opinion, supports the decision. It is true that between the New York case and the instant case is this difference, to wit: in that case the contractor was to receive an amount equivalent to the actual cost plus a reasonable amount for certain overhead charges. We can not perceive, however, that this makes any difference in principle. Let it not be thought that we are of the opinion that a tax, not on the property of the sovereign, which adds to it only an incidental burden to the government, is for that reason illegal, nor would it be so even if it also carries ahindrance or embarrassment to the government which was only incidental. See Wheeler Lumber Co. v. United States, 281 U.S. 572; Liggett  Myers Co. v. United States, 299 U.S. 383; Alward v. Johnson, 282 U.S. 509; and particularly Union c. R. Co. v. Peniston, 18 Wall. 5, where it was said: "It may, therefore, be considered as settled that no constitutional implications prohibit a State tax upon the property of an agent of the government merely because it is the property of such an agent. A contrary doctrine would greatly embarrass the States in the collection of their necessary revenue without any corresponding advantage to the United States. A very large proportion of the property within the States is employed in execution of the powers of the government. It belongs to governmental agents, and it is not only used, but it is necessary for their agencies. United States mails, troops, and munitions of war are carried upon almost every railroad. Telegraph lines are employed in the National service. So are steamboats, horses, stage-coaches, foundries, shipyards, and *Page 102 
multitudes of manufacturing establishments. They are the property of natural persons, or of corporations, who are instruments or agents of the general government, and they are the hands by which the objects of the government are attained. Were they exempt from liability to contribute to the revenue of the states it is manifest the state governments would be paralyzed. While it is of the utmost importance that all the powers vested by the Constitution of the United States in the general government should be preserved in full efficiency, and while recent events have called for the most unembarrassed exercise of many of those powers, it has never been decided that State taxation of such property is impliedly prohibited."
We apprehend that if the defendant in error had failed to pay his ad valorem taxes on the machinery it used in executing the contracts out of which these debt grew, a tax execution would have been issued and levied thereon. This might have tended incidentally to embarrass the government; for it probably would have withdrawn from use an implement in use by the contractor on a government project. Could it be successfully claimed that the State was impotent to enforce its claim for taxes against the property merely because of the use to which its owner had put it? We think not, in view of the controlling authorities. Our conclusion is that the taxation of an account receivable, due from the government of the United States, would not so hinder and embarrass the government in carrying out the powers conferred by the constitution as to forbid the State and its political subdivisions from the exercise of the power to tax the same as property in the hands of the contractor. Nor is the same exempt for any other reason. In our opinion the same thing would apply to the two other credits here involved, one due by the State Highway Board, and the other by Camden County.
For a valuable annotation on the general principles involved in Penick v. Foster, supra, see 26 A.L.R. 547, continued in 44 A.L.R. 510.
Whether bills receivable and accounts receivable owed by the United States, the State, or a county have seldom or never before been taxed in Georgia, does not answer the question here involved. A like suggestion, however, seems to have been considered by this court in Georgia Railroad  Banking Co. v.Wright, 124 Ga. 596 *Page 103 
(reversed on other grounds, 207 U.S. 127), where it was held that shares of stock in one corporation, owned by another, were taxable in the hands of the latter. It was said: "It can not avail the railroad company that during all the years for which the tax now under consideration was levied it had issued annual statements showing its possession of the shares of stock now sought to be taxed, and that the comptroller-general might have ascertained from these statements, which were easily accessible to him, the Georgia Railroad's ownership of the shares. `Estoppels against the State are not favored; and though they may arise from its express grants, they can not arise from the laches of its officers, since persons who deal with an officer of the government are bound to know the extent of his power and authority.' Lott v. Brewer, 64 Ala. 287."
One other argument was suggested, rather than urged, and it was that it would not be in keeping with the honor and good faith of the State or any of its subdivisions to tax these debts. Courts can not decide cases according to their views as to what should be the public policy of the State. Judges are not made the keepers of the State's conscience. If it be the law that these items are taxable, we must so declare.
Judgment reversed. All the Justices concur except